Citation Nr: 0740522	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a dental disorder, 
diagnosed as resorption of the maxillary ridge and of the 
mandibular ridge, for compensation or dental treatment 
purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1946, according to verification supplied by the National 
Personnel Records Center.  This appeal comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the Department of Veterans affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
entitlement to service connection for a dental disorder.  The 
veteran timely appealed that determination in August 2005.  
He was afforded a personal hearing at the RO in May 2006.

The appeal for service connection for a dental disorder, 
diagnosed as resorption of the maxillary ridge, for 
compensation or dental treatment purposes, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The veteran himself acknowledges that he does not have a 
dental condition of the mandible resulting from a combat 
wound or service trauma other than dental treatment.

2.  The veteran was not a prisoner of war, has not been 
awarded service connection for any disorder, has no 
adjudicated service-connected compensable dental disorder of 
the mandible clinically determined to be complicating a 
medical condition currently being treated by VA, and is not 
participating in vocational rehabilitation.

3.  The medical evidence establishes that the teeth extracted 
from the veteran's lower jaw during service were replaceable 
until additional teeth were extracted after the veteran's 
service separation.




CONCLUSION OF LAW

Entitlement to service connection for a dental disorder of 
the mandible, for purposes of payment of disability 
compensation or for purposes of receiving VA outpatient 
dental treatment, is precluded by law.  38 U.S.C.A. §§ 1110, 
1712, 5107, 7104(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.381, 4.150, 17.161 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a condition of the bony ridges on the mandible 
on which dentures are placed because he received unnecessary 
and improperly performed dental treatment while in service.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The United States Court of Appeals for Veterans 
Claims has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

As set forth in more detail below, at least as to portions of 
the applicable law and regulations, the veteran's appeal must 
be denied as a matter of law.  There is no evidence the 
veteran can submit to establish that he was a prisoner of 
war, that he has an adjudicated service-connected dental 
disorder complicating a medical disorder being treated by VA, 
or to show that he is participating in vocational 
rehabilitation.  

Moreover, the veteran has stated that he has submitted 
evidence from the only dentist still living who has treated 
him.  Thus, the Board finds that the veteran cannot 
substantiate his claim, as a matter of law.   Any deficiency 
in VA's VCAA notice or development action pertaining to these 
provisions is harmless error.  Neither the veteran nor his 
representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
44 F.3d 1328 (Fed. Cir. 2006).

To the extent that a determination in this case is not a 
matter of law, the Board notes that a notice complying with 
all elements of notice requirements was sent to the veteran 
in June 2004, prior to any adjudication in his case.  This 
notice, in pertinent part, advised the veteran to send "any 
evidence in your possession that pertains to your claim."  
June 2004 letter at p.3.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran to obtain 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained and reviewed the 
veteran's service medical records.  The RO provided VA dental 
examination.  The veteran has specifically stated that there 
is no other evidence available, as he has submitted evidence 
from the only living dentist who has treated him.  

To the extent that the duties to notify and assist apply in 
this case, those duties have been satisfied.  Appellate 
review may proceed.  

Factual Background 

The service medical records reveal that a June 1942 entrance 
examination disclosed that two teeth were missing from the 
veteran's lower jaw (mandible).  Several additional teeth 
were extracted during the veteran's service.  In December 
1945, shortly before his service separation, the veteran was 
provided with two partial dentures, one of which replaced 
teeth #19, #20, and #21, and the second partial denture 
replaced teeth #30 and #31.  The presence of a partial lower 
denture was noted at the time of separation examination 
conducted in December 1945.

Reserve component examinations conducted in August 1950 
through November 1954 disclosed partial lower dentures.  In 
November 1954, lower teeth #17, #18, #24, #25, #28, and #29 
were noted as missing, in addition to teeth previously 
replaced by the partial dentures.  

In June 2004, the veteran submitted a claim for a dental 
disorder, initiating the current appeal.  He contended that 
dental treatment in service caused his current dental 
problems, which were described in a letter from his private 
dentist.  Donald W. Aspray, DMD, stated, in a July 2004 
letter, that veteran's lower jaw was "typical of one that 
has been edentulous for many years," and noted that there 
was no alveolar ridge.  

The veteran further indicated, in statements provided in 
August 2004, that he suffered dental trauma during extraction 
of teeth in service, especially because one tooth had a root 
which was "wrapped around the bone" and required removal 
using a hammer and chisel.  The veteran further indicated 
that the dentist "split my gums open and clipped out bone 
which as a result left me no ridges . . . to hold in dentures 
properly."  

The veteran testified, at his personal hearing in May 2006, 
that he had been asked, but the dentist who submitted the 
statement, what happened to him in service.  He also 
indicated that he had been treated by other dentists, who 
agreed that his problems with his dentures were related to 
his service, but none of those dentists were still living.  

The VA examiner who conducted the June 2006 examination 
concluded that the veteran had not numbness of the lips, 
tongue, or gums, although he had difficulty speaking and 
chewing because his dentures were loose.  The veteran's 
temporomandibular joint (TMJ) range of motion was normal.  
The veteran was completely edentulous.  He had advanced 
maxillary and mandibular ridge resorption, but there were no 
defects in the mandible or maxilla, and the bone loss was 
horizontal.  

The examiner stated that edentulation alone would result in 
extreme bone loss, so the present bone loss was "not 
necessarily related" to extractions performed in service.  
The examiner further stated that any opinion as to whether 
the in-service dental treatment resulted in any current 
dental disorder would require resort to speculation.

Applicable Law and Regulations/Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  Under the holding in 
Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for 
service connection is also considered a claim for VA 
outpatient dental treatment.  The RO addressed both types of 
dental benefits, and the Board has likewise considered 
whether the veteran is entitled to compensation or treatment 
of disorder of the mandible.  

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to in-service trauma is that a veteran will be eligible 
for VA outpatient dental treatment, without being subject to 
the usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  The veteran himself 
acknowledges that he did not lose nay tooth from the lower 
jaw due to a combat wound or service trauma, except to the 
extent that his dental treatment in service many be 
considered dental trauma.  

The veteran also acknowledges that he does not have a dental 
condition of the mandible resulting from a combat wound or 
service trauma, except to the extent that his dental 
treatment in service many be considered dental trauma.  
However, for the purposes of determining whether a veteran 
has treatment eligibility, VA's General Counsel has held that 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997).  The Board is bound by that 
decision.  Thus, the veteran is not entitled to service 
connection for loss of any tooth from the mandible or for any 
dental disorder of the mandible.  

Under 38 U.S.C.A. § 1712, outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met, including if there is a service-connected 
dental condition or disability due to combat wounds or other 
service trauma, or of a former POW; or the dental disorder is 
associated with and is aggravating a disability resulting 
from some other disease or injury which was incurred in or 
aggravated by active military, naval, or air service.  

There is no evidence in the service medical or other records 
demonstrating that the veteran was a prisoner of war (POW).  
The veteran has not sought VA hospitalization or vocational 
rehabilitation benefits.  Therefore, entitlement to dental 
treatment based on status as a POW, receipt of 
hospitalization or vocational rehabilitation benefits, or on 
the basis of "service trauma" is precluded by law.  

The veteran has not been granted service connection for any 
disorder, so a finding that he has a dental disorder which is 
associated with and is aggravating a disability resulting 
from some other disease or injury which was incurred in or 
aggravated by active service is precluded.  See 38 C.F.R. 
§ 17.161(c), (d) ("Class IIa" and "Class IIb" dental 
disorders).  

Dental treatment may be furnished if the veteran has a 
service-connected dental disability which is compensable.  
38 C.F.R. § 17.161(a) ("Class I" dental disorders).  Dental 
disabilities which may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150.  

These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the mandible, loss of the mandible, 
nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus of the mandible, 
loss of the condyloid or coronoid processes, loss of the hard 
palate, loss of teeth due to the loss of substance of the 
body of the mandible where the lost masticatory surface 
cannot be restored by suitable prosthesis, if the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  The schedular criteria do not provide a 
compensable evaluation for a disorder of the mandible under 
any other circumstances.  

The record does not demonstrate that the veteran has any of 
these dental disorders of the mandible.  The medical evidence 
establishes that the veteran does not have loss of any part 
of the ramus of the mandible.  His range of motion of the TMJ 
joint is normal.  He does not contend that there was ever a 
fracture of the mandible.  The medical evidence establishes 
only that he has loss of the alveolar ridge on the mandible 
rather than loss of substance of the body of the mandible.  
The evidence establishes that, even if the loss of the 
alveolar ridge due to resorption would be considered loss of 
substance of the body of the mandible, the veteran has not 
lost a compensable percentage of the mandible.  

Further, the evidence shows that the veteran's loss of teeth 
in the lower jaw was not related to loss of substance of the 
mandible, since his mandible was clearly intact until he 
became edentulous some time after his discharge from reserve 
service in the 1950s.  In short, the evidence establishes 
that no disorder of the mandible which is compensable is 
present.  

The regulations provide that, even where service connection 
is granted for replaceable missing teeth, that disorder is 
noncompensable if the missing teeth are replaceable.  At 
least as to the teeth missing from the lower jaw, the 
evidence establishes that the veteran's contention that that 
the dentist "split my gums open and clipped out bone which 
as a result left me no ridges . . . to hold in dentures 
properly" is not consistent with the evidence of record.  IN 
the absence of loss of substance of the mandible, as noted 
above, there is no provision for assigning a compensable 
evaluation.  

The evidence clearly shows that the teeth missing from the 
lower jaw were replaceable by a partial denture while the 
veteran was in service, and for several years thereafter, 
including at the time of the veteran's separation from 
reserve service in the mid-1950s, when nearly 10 years had 
elapsed following the veteran's service discharge.  Thus, the 
Board finds that the teeth missing from the lower jaw fall 
within the definition of replaceable missing teeth for 
purposes of 38 C.F.R. §§ 3.385, 4.150, and 17.161.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 
17.161.  

Under 38 C.F.R. § 17.161(b)(2), veterans who have a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge from active 
service which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (1) they were 
discharged under conditions other than dishonorable from a 
period of active military service of not less than 180 days; 
(2) application for treatment was made within one year after 
such discharge; and (3) a VA dental examination is completed 
within 14 months after discharge, unless delayed through no 
fault of the veteran.  

Since the veteran's missing mandibular teeth are not 
compensable, and he was discharged prior to 1981, and the 
period in which he could apply for one-time treatment has 
expired, dental treatment under this criterion is not 
applicable.  See 38 C.F.R. § 17.161(b) ("Class II" 
disorders).

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible, if where the lost masticatory surface 
cannot be restored by suitable prosthesis, but only when the 
bone loss is a result of trauma or disease but not the result 
of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.  

The record demonstrates that the veteran does not have any 
disorder of the mandible or loss of lower teeth which is 
compensable under 38 C.F.R. § 4.150.  In particular, the VA 
examiner noted specifically that the veteran's 
temporomandibular motion was normal and that there was no 
loss of substance of the body of the mandible.  Rather, the 
VA examination assigned a diagnosis of resorption of the 
alveolar process, the ridge which holds the teeth sockets.  
See Stedman's Medical Dictionary 1060, 1447 (27th ed. 2000) 
(providing illustration of the anatomy of the mandible and 
the definition of process, alveolar, maxilla and mandible).


ORDER

The appeal is denied.




REMAND

However, the regulations pertaining to disability evaluation 
for the maxilla differ from the criteria for evaluating the 
mandible.  In particular, 38 C.F.R. § 4.150, Diagnostic Code 
(DC) 9915 allows assignment of a compensable evaluation for 
loss of less than 25 percent of the maxilla, if not 
replaceable by a prosthesis.  It is not clear whether this DC 
is limited to loss of the body of the maxilla or whether the 
allowable loss would include loss of the alveolar ridge.  If 
so, Dr. Aspray's 2004 opinion that the veteran has lost the 
alveolar ridge because the maxilla is edentulous links that 
resorption to the veteran's service, since the veteran became 
edentulous, as to the maxilla, but not as to the mandible, in 
service.  

DC 9915 does not limit the maxillary loss which may be 
compensable to loss due to trauma or disease other than 
periodontal disease.  Compare DC 9915 with DC 9913.  
Therefore, further development, to determine whether DC 9915 
is applicable, is required.  A reviewer should be asked 
whether resorption of the alveolar ridge may be medically 
defined as loss of a portion of the maxilla.  If so, further 
VA examination to determine whether the loss of the alveolar 
ridge of the mandible is replaceable by a prosthesis may be 
required.  

In this regard, application of 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.161 may be affected by whether the veteran 
previously made an application for dental treatment before he 
submitted the claim at issue.  The Veteran should be asked 
whether he submitted a written application for dental 
treatment at a VA facility, and should be asked to identify 
the facility and the approximate date of the application.  

Accordingly, the case is REMANDED for the following actions:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006), and implementing regulations, 
including an explanation as to the information 
or evidence needed to determine an effective 
date and a disability rating if the claim for 
service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should ask the veteran to identify 
the VA facilities at which he previously 
sought dental treatment, if he submitted an 
application for dental treatment, and the 
approximate year, and such records should be 
sought.  

3.  The claimant should identify any other 
dental or clinical records which may be 
relevant but which have not yet been 
associated with the claims file.

4.  The claimant should be afforded VA dental 
examination.  The claims folder and a copy of 
this Remand should be made available to the 
examiner for review in connection with the 
examination.  The dental examiner must 
indicate that pertinent documents in the 
claims folders were reviewed, including the 
claims folder and the copy of this Remand.  

Following examination of the claimant and 
review of any service medical or dental 
records obtained, and post-service dental 
records or the like, the examiner should state 
whether there is loss of the maxilla, and, if 
so, assign a percentage of loss.  

The examiner should provide an opinion as to 
whether this loss is or is not replaceable 
with prosthesis.  The examiner should provide 
the following opinion:  Is it at least as 
likely as not (50 percent or greater 
likelihood) that the claimant's resorption of 
the alveolar ridge of the maxilla is linked to 
extraction of all remaining upper teeth in 
service.  If the examiner cannot answer these 
questions without resort to speculation, the 
examiner should so state.  

The examiner should explain each determination 
and provide the medical rationale for the 
opinion(s) expressed, including discussion of 
the medical evidence supporting the 
opinion(s).  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

5.  The directions set forth in this Remand 
and the claims folder should be carefully 
reviewed to ensure that the foregoing 
requested development has been completed.  
Then, the claim on appeal should be 
readjudicated and the claimant should be 
notified of that adjudication.  If the benefit 
requested on appeal is not granted to the 
claimant's satisfaction, the claimant and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained.  The 
claimant should be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


